In the

United States Court of Appeals
                For the Seventh Circuit

No. 06-2453

R OLANDO O RTIZ,
                                                Plaintiff-Appellant,
                                 v.

M ICHAEL D OWNEY and
JEAN F LAGEOLE,
                                             Defendants-Appellees.


             Appeal from the United States District Court
                 for the Central District of Illinois.
               No. 06 C 2055—Harold A. Baker, Judge.


       A RGUED JANUARY 28, 2009  —D ECIDED A PRIL 1, 2009




    Before B AUER, R IPPLE and T INDER, Circuit Judges.
  R IPPLE, Circuit Judge. Rolando Ortiz, a federal pretrial
detainee being held in a state jail, brought this action
under 42 U.S.C. § 1983 against Michael Downey, Chief of
Corrections at the Jerome Combs Detention Center in
Kankakee, Illinois, and Jean Flageole, a nurse at that




   The defendants in this case were not served with process in
the district court and are not participating in this appeal.
2                                               No. 06-2453

facility.1 He claimed that, in denying his request for
certain religious articles, Chief Downey had violated his
rights under the First Amendment’s Free Exercise Clause,
which was made applicable to the states through the
Fourteenth Amendment. See Callahan v. Fermon, 526 F.3d
1040, 1043 (7th Cir. 2008). He also claimed that Chief
Downey had deprived him of access to legal periodicals
that he believed necessary to the prosecution of this
civil case against jail officials, thereby denying his con-
stitutional right of access to the courts. See Christopher v.
Harbury, 536 U.S. 403, 415 n.12 (2002); Lewis v. Casey, 518
U.S. 343, 352-54 (1996).
  The district court screened the complaint, see 28
U.S.C. § 1915A, and dismissed it for failure to state a
claim. Because we believe that this action was premature,
we must reverse the judgment of the district court and
remand the case for proceedings consistent with this
opinion.


                              I
                     BACKGROUND
                             A.
 While awaiting trial on federal drug conspiracy charges,
Mr. Ortiz was detained at the Jerome Combs Detention



1
  Mr. Ortiz’s complaint alleged that Ms. Flageole had been
deliberately indifferent to his serious medical needs. The
district court dismissed that claim, and Mr. Ortiz does not
challenge that dismissal in this appeal.
No. 06-2453                                               3

Center in Kankakee, Illinois.2 He asked officials there to
“provide a chaplain or implement religious services . . . .
[o]r explain to me how to practice my Roman Catholic
beliefs in your jail without mass, communi[o]n, or rosary
prayer beads?” R.1 at 24. Chief Downey replied, “We are
able to provide non-denominational services, there is
no jail requirement to provide a service for every reli-
gion. If you would like to meet with a priest or deacon
of the Catholic faith, let me know.” Id. In another request
during the same period, Mr. Ortiz wrote, “I am a Roman
Catholic and I require a rosary and prayer pamphlet or
booklet to pray so I need you to provide those two
things for me.” R.1 at 27. Chief Downey responded, “I am
also a Catholic & you do not need a rosary and pamphlet
or booklet. If you would like a priest to come in to pray
with you, that can be arranged.” Id. A few months later
a priest met with Mr. Ortiz for ten minutes but “[h]e
never came back.” R.36 at 6. Mr. Ortiz never received
the requested rosary, pamphlet or booklet.


                            B.
  During this same period, Mr. Ortiz requested, and was
denied, various legal accommodations. He asked that
jail officials copy, at no charge, approximately fifty legal
documents that pertained either to his pro se civil suit


2
  These facts are taken from Mr. Ortiz’s complaint and are
presumed true for purposes of reviewing the district court’s
dismissal under section 1915A. Westefer v. Snyder, 422 F.3d
570, 574 (7th Cir. 2005).
4                                               No. 06-2453

against his jailers or to his criminal prosecution. He was
represented by counsel in the criminal case, but was
proceeding pro se in the civil matter. In reply, jail
officials told him that he would be charged $1.00 per
page and also commented that “[t]here is no legal ob-
ligation for this department to make copies for you for a
frivolous lawsuit. If you need copies of legal work for
your criminal case, we will assist you in any way we can.”
R.1 at 50. Chief Downey later explained in writing that
copies of files relevant to Mr. Ortiz’s criminal case would
be provided at no charge. On another occasion, Mr. Ortiz
requested a notepad, envelopes and stamps “to do legal
work,” to which officials responded by asking him if
he had money in his commissary account. R.1 at 18, 20.
  When Mr. Ortiz’s relationship with his appointed
criminal counsel soured in early 2006, Mr. Ortiz attempted
to research his criminal case on his own. He asked jail
officials whether the detention center had “a federal law
library to research case law post-Booker or any Seventh
Circuit decisions of federal courts or any case law or
library at all.” R.1 at 9. An official responded, “No, we
don’t have a law library.” Id. Mr. Ortiz admits that he
had access to at least “8 state law books and 2 federal law
books,” R.17 at 4, but not the particular federal sen-
tencing guidelines manual that he sought.
  Mr. Ortiz also tried to subscribe to various legal periodi-
cals, but that request was denied as well. A note attached
to Mr. Ortiz’s grievance explained, “newspapers not
accepted. . . . That also goes for magazines.” R.1 at 12.
No. 06-2453                                              5

                            C.
  In March 2006, Mr. Ortiz brought this action against
Chief Downey, alleging that Chief Downey denied him
access to courts, prevented him from receiving legal and
nonlegal reading materials, and unduly restricted his
ability to practice his faith. At the section 1915A
screening hearing, Mr. Ortiz elaborated on his claims and
answered various questions put to him by the district
court. When the district court asked why he needed a
law library, Mr. Ortiz replied: “I really want to put a
motion in. I feel [my appointed criminal attorney] is
ineffective counsel and I don’t know how to proceed.” R.36
at 3. The court explained that a letter to the court simply
stating “I want a different lawyer” would suffice and
the court would construe it as a motion. Id.
  When screening the complaint, the district court dis-
missed it for failure to state a claim upon which relief
could be granted. See 28 U.S.C. § 1915A. With respect to
the free-exercise claim, the court noted that prisoners are
entitled to practice their religion so long as it does not
interfere excessively with prison or jail administration.
The district court also noted, however, that prison ad-
ministrators may restrict that right if the restriction is
reasonably related to legitimate penological interests. The
court concluded: “There is nothing in the record that
shows Downey violated the plaintiff’s right to practice
his religion. Downey accommodated the plaintiff by
providing a Catholic priest. Downey had no obligation
to supply the plaintiff with rosary beads or a prayer
booklet or pamphlet.” R.6 at 4.
6                                              No. 06-2453

  As for Mr. Ortiz’s access-to-courts claim, the court
concluded that, even without a law library, Mr. Ortiz
enjoyed unrestricted access to the courts:
    The plaintiff claims that because he does not have
    access to a law library he does not know how to file
    the motion. The court finds that the plaintiff does not
    need a law library to file that type of motion. This
    plaintiff, apparently, is very resourceful and appar-
    ently knows how to file documents with the court. This
    plaintiff has submitted every document necessary to
    open up the instant civil lawsuit. He filed a petition
    to proceed in forma pauperis, the required trust fund
    ledgers and his complaint, without the benefit of a
    law library. Further, when in criminal court, the
    plaintiff simply could have orally told the judge that
    his attorney was ineffective and he could have
    orally requested a new attorney. Additionally, the
    plaintiff could have simply written a letter to the
    judge. In fact, the plaintiff could have written his
    attorney and could have requested that he file and/or
    present the motion to the court. Pretrial detainees are
    entitled to counsel—that is their access to the courts.
Id. at 3 (citations omitted).
  Finally, the court dismissed Mr. Ortiz’s claim regarding
access to reading materials. It reasoned that Chief
Downey was not personally responsible for the depri-
vation because another officer, not Chief Downey, had
responded to Mr. Ortiz’s request. Id. at 3-4.
No. 06-2453                                             7

                            II
                       ANALYSIS
                           A.
  After oral argument in this case, we asked counsel
about Mr. Ortiz’s present location. Counsel informed us
that he is no longer at the Jerome Combs Detention
Center. He currently is incarcerated at the Federal Cor-
rectional Institution in Pekin, Illinois, where he is
serving a term for his federal conviction for possessing a
controlled substance with intent to distribute. See 21
U.S.C. § 841(a)(1). Therefore, he is no longer under the
jurisdiction and control of the defendants. Nor is there
any reasonable possibility that he will be returned to
their custody. The federal government had arranged to
house Mr. Ortiz at the Kankakee facility pending the
disposition of his federal charges. Today, as a result of
those charges, he is incarcerated in a federal facility
and therefore subject to the regulations of that federal
facility and under the sole custody of its warden.
  Because of this change in circumstances, Mr. Ortiz’s
prayers for prospective relief are moot. If we were to
reverse the judgment of the district court and remand
this matter for further proceedings, the district court
could grant no prospective relief to Mr. Ortiz against
these defendants. There is no realistic possibility that
Mr. Ortiz will again be incarcerated in the same state
facility and therefore be subject to the actions of which
he complains here. Any relief that our judgment might
permit would be purely speculative in nature. See Preiser
v. Newkirk, 422 U.S. 395, 401-04 (1975) (holding that a
8                                                No. 06-2453

prayer for prospective relief on a claim of unconstitutional
transfer was moot because the prisoner had been re-
turned to the initial facility with no foreseeable effect on
future parole decisions); Sutton v. Rasheed, 323 F.3d 236, 248
(3d Cir. 2003) (“An inmate’s transfer from the facility
complained of generally moots the equitable and declara-
tory claims.”); Young v. Lane, 922 F.2d 370, 373 (7th Cir.
1991) (concluding that past exposure to illegal conduct
at a prior facility, without threat of repetition, did not
present a pending case or controversy that might war-
rant injunctive relief). Moreover, as in Preiser, we shall not
assume without reason that Mr. Ortiz might once
again find himself an inmate of the same local institution
and find himself subject to the restrictions of which he
complains here. See Preiser, 422 U.S. at 402-03.


                             B.
  Because Mr. Ortiz’s complaint also contains claims for
damages for the alleged past infringements of his con-
stitutional rights, however, his entire case is not moot.
His damages claims remain alive. Accordingly, we now
shall turn to the merits of those claims.


                              1.
  Mr. Ortiz submits that he adequately pleaded a free-
exercise claim. In his view, the district court did not apply
correctly the framework established in Turner v. Safley, 482
U.S. 78 (1987). He submits that the district court, acting
solely on the basis of his pro se pleading and without any
No. 06-2453                                                  9

discovery, should not have held, as a matter of law, that
a single visit by a priest in a four-month period fulfilled
the detention center’s obligation not to burden substan-
tially the practice of his religion. Mr. Ortiz also submits
that the district court should not have assumed, prior to
the submission of any evidence, that Chief Downey’s
refusal to provide the requested religious articles was
reasonably related to legitimate penological interests. Mr.
Ortiz claims that Chief Downey never proffered a reason
for the denial other than his own “personal theological
views regarding Catholic worship.” Appellant’s Br. 20.
Without more, Mr. Ortiz argues, the district court could
not have determined fairly whether Chief Downey’s
refusal was supported by legitimate penological objectives.
  We consider de novo the dismissal of Mr. Ortiz’s com-
plaint during the screening process conducted under
28 U.S.C. § 1915A. See Westefer v. Snyder, 422 F.3d 570, 574
(7th Cir. 2005). Prisoners retain the right to exercise
their religious beliefs, although that right is not unfet-
tered. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-49
(1987); Turner v. Safley, 482 U.S. 78, 89-91 (1987); Tarpley v.
Allen County, In., 312 F.3d 895, 898 (7th Cir. 2002). Prison
officials may restrict inmate’s ability to practice his faith
so long as the restriction is reasonably related to a legiti-
mate penological interest. See Turner, 482 U.S. at 89.
Legitimate penological interests include security and
economic concerns. Al-Alamin v. Gramley, 926 F.2d 680, 686
(7th Cir. 1991). When officials assert such a concern to
justify the curtailment of an inmate’s religious exercise,
we must consider four factors in determining whether
the challenged restriction is constitutional: (1) whether
10                                                  No. 06-2453

the restriction “is rationally related to a legitimate and
neutral governmental objective”; (2) “whether there are
alternative means of exercising the right that remain
open to the inmate”; (3) “what impact an accommodation
of the asserted right will have on guards and other in-
mates”; and (4) “whether there are obvious alternatives
to the [restriction] that show that it is an exaggerated
response to [penological] concerns.” Lindell v. Frank, 377
F.3d 655, 657 (7th Cir. 2004) (citing Turner, 482 U.S.
at 89-91).
  In this case, the district court assumed, on the basis of the
complaint alone, that Chief Downey had a legitimate
penological reason to deny the rosary and the prayer
booklet or pamphlet that Mr. Ortiz sought, and that
dismissal of his claim was therefore appropriate. See
Turner, 482 U.S. at 89; Westefer, 422 F.3d at 574. As the
grievances and the replies attached to the complaint
show, 3 Chief Downey responded to Mr. Ortiz’s request
by stating that he is also a Catholic and, for that reason,
he knows that these items are not vital to worship. Such
an assertion is not sufficient. A person’s religious beliefs


3
  See Fed. R. Civ. P. 10(c) (“A copy of a written instrument that
is an exhibit to a pleading is a part of the pleading for all
purposes.”); 5A Charles Alan Wright & Arthur R. Miller, Fed-
eral Practice and Procedure § 1327 at 450 (2004) (“The district
court obviously is not bound to accept the pleader’s allegations
as to the effect of the exhibit, but can independently examine
the document and form its own conclusions as to the
proper construction and meaning to be given the attached
material.”).
No. 06-2453                                               11

are personal to that individual; they are not subject to
restriction by the personal theological views of another.
See, e.g., McCreary County, Ky. v. Am. Civil Liberties Union
of Ky., 545 U.S. 844, 875-76 (2005) (noting that religious
choice is “the prerogative of individuals under the Free
Exercise Clause”). At this pre-discovery stage of the
proceedings, there is no evidentiary record from which
the district court could conclude that Mr. Ortiz’s
requests posed a security risk to the institution or were
incompatible with his detention. The district court cannot
assume that these barriers exist. Notably, with respect
to any economic impediment to providing the requested
items, it is not even clear from the complaint that
Mr. Ortiz expected the requested items to be provided
free of charge. Furthermore, although Mr. Ortiz eventually
did see a priest on one occasion, that accommodation
was distinct from his request for the religious articles
and an opportunity to attend Mass in order to sustain
the practice of his religion on a regular basis.
  We cannot, of course, make any determination about
the ultimate merits of the allegations contained in the
complaint, nor should our decision today be read as
suggesting an outcome. We hold only that Mr. Ortiz has
stated a claim that is “plausible on its face”: that Chief
Downey denied him religious articles and the oppor-
tunity to attend Mass without adequate penological
justification. Therefore, at this stage, the complaint should
not have been dismissed. Doss v. Clearwater Title Co., 551
F.3d 634, 639 (7th Cir. 2008).
12                                               No. 06-2453

                              2.
  Mr. Ortiz also contends that the allegations in his com-
plaint support a claim under the Religious Land Use and
Instit u tio n aliz ed P er so n s A c t (“RLU IPA ”), 42
U.S.C. § 2000cc-1(a). RLUIPA prohibits prisons that
receive federal funds from imposing a substantial
burden on a prisoner’s religious exercise unless the
burden furthers a compelling governmental interest and
does so by the least restrictive means. See 42 U.S.C.
§ 2000cc-1(a); Koger v. Bryan, 523 F.3d 789, 796 (7th Cir.
2008).
   Mr. Ortiz’s complaint alleges that Chief Downey’s
actions imposed a substantial burden on his ability to
exercise his religion; this is all that is required to state a
claim under RLUIPA. See Alvarez v. Hill, 518 F.3d 1152,
1157 (9th Cir. 2008) (holding that a prisoner who com-
plained that officials substantially burdened his
religious exercise advanced a claim under RLUIPA
“because his complaint and subsequent filings provided
appellees with ‘fair notice’ of that claim, even though
the statute was not cited in the complaint itself”);
Hammons v. Saffle, 348 F.3d 1250, 1258-59 (10th Cir. 2003)
(remanding with instructions to construe a pro se
prisoner complaint in light of RLUIPA even though the
complaint alleged only a violation of “his religious
freedom rights”). Although Mr. Ortiz’s complaint does not
mention RLUIPA specifically, this is not an obstacle to
his claim, particularly in light of his status as a pro se
litigant. See Alvarez, 518 F.3d at 1157-59; Hammons, 348
F.3d at 1258-59. Our sister circuits have held, and we
No. 06-2453                                               13

agree, that a prisoner who does not plead a RLUIPA
violation specifically, but does allege unconstitutional
restrictions on religious practice, states a claim under the
statute. See Alvarez, 518 F.3d at 1157-59; Hammons, 348
F.3d at 1258-59. Litigants need not plead legal theories,
and the factual allegations in Mr. Ortiz’s complaint pro-
vide fair notice to the defendants of the necessary
elements of a RLUIPA claim. See, e.g., Jogi v. Voges, 480
F.3d 822, 826 (7th Cir. 2007).
  Accordingly, on remand the district court should permit
Mr. Ortiz to amend his complaint to add a specific claim
under RLUIPA, as he is entitled to do by the Federal Rules
of Civil Procedure. See Fed. R. Civ. P. 15(a)(1) (“A party
may amend its pleading once as a matter of course . . .
before being served with a responsive pleading.”).


                             C.
  We now turn to the dismissal of Mr. Ortiz’s access-to-
courts claim. He acknowledges that his appointed counsel
provided him access to the courts in his criminal case.
He submits, however, that such access does not carry
over to his civil case. Consequently, he contends, he still
has need of access to a law library and to legal periodicals.
  The Constitution protects a prisoner’s right of access to
the courts; state actors must respect that right by not
impeding prisoners’ efforts to pursue legal claims. Lewis
v. Casey, 518 U.S. 343, 349-54 (1996); Tarpley, 312 F.3d at
899; May v. Sheahan, 226 F.3d 876, 883 (7th Cir. 2000). That
right is violated when a prisoner is deprived of such
14                                                    No. 06-2453

access and suffers actual injury as a result. Lewis, 518 U.S.
at 350.
  Mr. Ortiz cannot prevail on his access-to-courts claim.
We agree that the assistance of counsel in his criminal case
did not diminish his right to adequate legal resources
for the purpose of pursuing his civil suit. See Tarpley, 312
F.3d at 899 (observing that access to courts via ap-
pointed counsel in a criminal matter does not guarantee
or even facilitate access to courts in an unrelated civil
matter). Nevertheless, Mr. Ortiz did not allege in his
complaint that the alleged deprivations have caused him
actual injury, and the Supreme Court held in Lewis that
such an allegation in necessary. See Lewis, 518 U.S. at 350;4
see also Campbell v. Clarke, 481 F.3d 967, 968 (7th Cir. 2007)
(holding that a prisoner must allege that “a lack of access
to legal materials has undermined,” or caused to founder,
“a concrete piece of litigation”); see also Christopher v.
Harbury, 536 U.S. 403, 413-15 (2002). Although fact
pleading is unnecessary, see Pratt v. Tarr, 464 F.3d 730, 731-
32 (7th Cir. 2006), a prisoner’s complaint must “spell out,
in minimal detail, the connection between the alleged


4
  Mr. Ortiz acknowledges this deficiency but insists that courts
“waive the showing of detriment where a plaintiff alleges a
direct, ‘substantial and continuous[]’ . . . limit on legal materi-
als.” Appellant’s Br. 32 (quoting Jenkins v. Lane, 977 F.2d 266, 268
(7th Cir. 1992)). The Supreme Court in Lewis, however, specifi-
cally disapproved that exception. See Lewis, 518 U.S. at 353 n.4.
The Court explained that waiver of the actual-injury require-
ment was inappropriate even in cases involving substantial,
systemic deprivation of legal materials.
No. 06-2453                                              15

denial of access to legal materials and an inability to
pursue a legitimate challenge to a conviction, sentence,
or prison conditions.” Marshall v. Knight, 445 F.3d 965,
968 (7th Cir. 2006). Mr. Ortiz’s complaint does not articu-
late any such connection.


                       Conclusion
  For these reasons we reverse the order dismissing
Mr. Ortiz’s complaint and remand for further pro-
ceedings consistent with this opinion. The parties shall
bear their own costs of this appeal.
                                    R EVERSED and R EMANDED




                           4-1-09